UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
-y- No. 15-cr-693 (RJS)
ORDER
TYRONE FREEMAN,
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:
IT IS HEREBY ORDERED THAT the sentencing currently scheduled to be held
tomorrow, December 18, 2019 at 3:30 p.m. in Courtroom 15A of the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, New York, shall now be held in

Courtroom 24A of the same courthouse.

SO ORDERED.
Dated: December 17, 2019
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
